                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

MELISSA ALBERSON,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )       Case No. 19-0548-CV-W-SRB
                                                     )
FRANKIE REYES, et al.,                               )
                                                     )
                      Defendants.                    )

                                             ORDER

       Before the Court is Plaintiff’s Motion to Remand and Response to Defendants’ Notice of

Removal. (Doc. #6). The motion is DENIED.

       I.      Background

       On January 25, 2019, Plaintiff Melissa Alberson filed this personal-injury action in the

Circuit Court of Jackson County, Missouri. (Doc. #1-1). Defendant Frankie Reyes filed a

Notice of Removal on July 12, 2019, and Defendant Garda CL Southwest, Inc. filed a Consent to

Removal on the same date. Defendant Reyes’ removal notice states diversity jurisdiction exists

in that Plaintiff is an Indiana domiciliary (Doc. #1, ¶ 5), Defendant Reyes is a Texas domiciliary

(Doc. #1, ¶ 6), and Defendant Garda is a Texas corporation with its principal place of business in

Florida (Doc. #1, ¶ 7). Defendant Reyes’ removal notice also states the $75,000 minimum

amount in controversy is met due to Plaintiff’s alleged injury and corresponding medical

damages, in addition to the fact Plaintiff sent a settlement demand to Defendant Garda exceeding

$75,000. (Doc. #1, ¶¶ 13-14).

       On August 12, 2019, Plaintiff filed the present motion to remand arguing Plaintiff is and

was a Missouri domiciliary and Defendant Reyes is, or at the very least was at the time the
Complaint was filed, a Missouri domiciliary.1 (Doc. #6, p. 5). On August 29, 2019, Defendants

Reyes and Garda filed a joint opposition to the motion arguing Defendant Reyes was a Texas

domiciliary at the time the Complaint was filed. Defendant Reyes submitted a declaration in

support of his claimed Texas-domiciliary status. Plaintiff did not file a reply in support of her

motion.

       II.     Legal Standard

       Defendants may remove to federal court “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction[.]” 28 U.S.C. § 1441(a).

Pursuant to 28 U.S.C. § 1332(a)(1), “The district courts shall have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between—(1) citizens of different states[.]” Section 1332(a)(1) requires

complete diversity, which means “each defendant is a citizen of a different State from each

plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978) (emphasis in

original). Diversity of citizenship is determined at the time the action is filed. Associated Ins.

Mgmt. Corp. v. Arkansas Gen. Agency, Inc., 149 F.3d 794, 796 (8th Cir. 1998). “[W]hen

determining a party’s citizenship, the Court may consider pleadings and supporting affidavits.”

Doe v. Uber Techs., Inc., Case No. 17-00610-CV-W-GAF, 2017 WL 7049236, at *2 (W.D. Mo.

Sept. 5, 2017) (citations omitted).

       “For purposes of diversity jurisdiction, the terms ‘domicile’ and ‘citizenship’ are

synonymous.” Yeldell v. Tutt, 913 F.2d 533, 537 (8th Cir. 1990) (citation omitted). “To

establish domicile, an individual must both be physically present in the state and have the intent



1
 Plaintiff also argues remand is necessary because Defendant Garda did not consent to removal.
(Doc. #6, p. 5). However, as previously stated, Defendant Garda filed a Consent to Removal the
date the case was removed. (Doc. #2).
                                                  2
to make his home there indefinitely.” Id. (citation omitted). “To determine intent, [the court

relies] on objective factors, including declarations, exercise of civil and political rights, payment

of taxes, obtaining of licenses, location of business or occupation, and ownership of property.”

Eckerberg v. Inter-State Studio & Publishing Co, 860 F.3d 1079, 1085 (8th Cir. 2017) (citation

and internal quotation marks omitted). Once an individual has established his domicile, he

remains domiciled there until he legally acquires a new domicile.” Yeldell, 913 F.2d at 537

(citation omitted).

       III.    Discussion

       In the motion to remand, Plaintiff states she is a Missouri domiciliary. While the parties’

positions on this point are at odds, if Defendant Reyes is a Texas domiciliary, diversity

jurisdiction exists regardless of whether Plaintiff is an Indiana or Missouri domiciliary. As a

result, the Court first focuses on a determination of Defendant Reyes’ domicile.

       The underlying accident at issue in this case occurred on or about September 26, 2016, in

Jackson County, Missouri. However, the relevant date on which the Court must determine

Defendant Reyes’ domicile is January 25, 2019, the date Plaintiff filed her Complaint in state

court. In support of her motion to remand, Plaintiff argues that as of January 25, 2019,

Defendant Reyes maintained his Missouri vehicle registration and Missouri driver’s license. In

opposing the motion, Defendant Reyes’ declaration provides he has lived in Texas since August

2018, maintained employment in Texas since November 7, 2018, and paid taxes in Texas in

2019. (Doc. #10-1). Defendant Reyes also states he intends to stay in Texas indefinitely. (Doc.

#10-1). As previously stated, Plaintiff did not reply to Defendant Reyes’ opposition.

       Upon review of Defendant Reyes’ declaration, the Court finds Defendant Reyes was

present in the state of Texas on January 25, 2019, and intended at that time to remain there



                                                  3
indefinitely. Accordingly, the Court finds Defendant Reyes is a Texas domiciliary, and the

Court has diversity jurisdiction over this case.

       IV.     Conclusion

       Plaintiff’s Motion to Remand and Response to Defendants’ Notice of Removal (Doc. #6)

is DENIED.




       IT IS SO ORDERED.

                                                       /s/ Stephen R. Bough
                                                       STEPHEN R. BOUGH
                                                       UNITED STATES DISTRICT JUDGE

Dated: September 19, 2019




                                                   4
